     3:19-cv-02507-JMC        Date Filed 06/22/20     Entry Number 21      Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

Walter Krantz, individually and as    )
Guardian and next friend for his minor)
child, T.K., and Katherine Krantz,    )            Civil Action No.: 3:19-cv-02507-JMC
individually and as Guardian and next )
friend for her minor child, E.K.,     )                   ORDER AND OPINION
                                      )
                          Plaintiffs, )
                                      )
             v.                       )
                                      )
Brandon Smith and Jamie Smith,        )
                                      )
                          Defendants. )
___________________________________ )

       This matter is before the court upon Walter and Katherine Krantz’s (collectively

“Plaintiffs”)1 Motion to Remand the case to the Court of Common Pleas for Richland County,

South Carolina. (ECF No. 10.) Plaintiffs assert in the Motion that Brandon and Jamie Smith’s

(collectively “Defendants”) Notice of Removal (ECF No. 1) was untimely and therefore improper.

Defendants oppose Plaintiffs’ Motion and ask the court to retain jurisdiction. (ECF No. 9.) For

the following reasons, the court GRANTS Plaintiffs’ Motion to Remand (ECF No. 10).

                I.      FACTUAL AND PROCEDURAL BACKGROUND

       On September 22, 2017, Plaintiffs filed their Complaint (Civil Action No. 2017-CP-40-

05720) against Defendants Walter and Katherine Krantz, alleging negligence and gross

negligence, breach of express and implied warranties, breach of contract, fraud, and negligent

misrepresentation. (ECF No. 1-2; ECF No. 10-2.) On July 9, 2019, Plaintiffs filed a separate




1
 The Motion was brought by Walter, individually and as Guardian and next friend for his minor
son, T.K., and Katherine Krantz, individually and as Guardian and next friend for her minor
daughter, E.K.


                                              1
     3:19-cv-02507-JMC          Date Filed 06/22/20      Entry Number 21        Page 2 of 10




Complaint (Civil Action No. 2019-CP-40-03721) with similar underlying facts and causes of

action as the first Complaint. (ECF No. 1-1.) However, the new Complaint included two

additional causes of action for negligence per se and breach of contract with a fraudulent act and

added Plaintiffs’ two minor children as Plaintiffs to the action, alleging injuries stemming from

the same facts alleged in the previous Complaint. (Id.) Plaintiffs’ children would be represented

by Plaintiffs as Guardians and next friends. (Id.)

       On July 10, 2019, Plaintiffs filed a Motion to Amend the initial Complaint and joinder of

additional plaintiffs in state court. (ECF No. 1-2 at 3.) In the alternative, Plaintiffs requested to

consolidate the aforementioned Complaints. (Id.) Plaintiffs justified the move to amend or

consolidate the actions to circumvent duplicative efforts and avoid unnecessary costs. (Id. at 1-3.)

       On July 11, 2019, counsel for Plaintiffs obtained consent of all counsel of record for

Defendants consolidating the two cases; the proposed Consent Order Consolidating Cases with all

Defendants’ counsel of record was subsequently filed. (ECF No. 1-3; ECF Nos. 10-4, 10-6.) The

same day, counsel for Defendants received Plaintiffs’ Complaints and courtesy draft of the

Acceptance of Service for the Summons via email. (ECF No. 10-5.) The proposed Consent Order

was approved by the state court on July 22, 2019, and filed on July 24, 2019. (ECF No. 1-3; ECF

No. 10-7.) Thereafter, Defendants state that proper service of process of the Amended Summons

and Complaints, as well as the Complaint from the 2019-CP-40-03721 case was effected on

August 8, 2019, when the Complaints were formally served. (ECF No. 9 at 4.)

       On September 6, 2019, Defendants filed their Notice of Removal, asserting that this court

had jurisdiction over the matter under diversity jurisdiction pursuant to 28 U.S.C. §§ 1332 and

1446. (ECF No. 1.) The Notice avers that all Defendants are completely diverse from all Plaintiffs,

the amount in controversy is met based on the amended pleadings, and that notice was effectuated




                                                 2
     3:19-cv-02507-JMC          Date Filed 06/22/20       Entry Number 21         Page 3 of 10




on August 8, 2019. (ECF No. 1 at 3; ECF No. 9-2.)

       Plaintiffs challenge the timeliness of removal under 28 U.S.C. §1446(b). (ECF No. 10-1

at 5–6.) Specifically, Plaintiffs allege that Defendants’ Motion to Remove is timebarred. (Id. at

5–9.) Defendants, invoking the Revival Doctrine2, assert that removal is not timebarred because

the time to file was revived upon proper service of the Amended Complaint.

       Plaintiffs state the revival exception is inapplicable here because removal had to exist

before filing the Amended Complaint. (ECF No. 10-1 at 5–6, 9–10.) Defendants oppose these

allegations, claiming the inclusion of personal injuries in the new Complaint, when consolidated

with the original Complaint “radically changes” the case, thus triggering the revival exception.

(ECF No. 9 at 5–9.)

                                   II.     LEGAL STANDARD

       Federal courts are courts of limited jurisdiction. A defendant is permitted to remove a case

to federal court when the court would have original jurisdiction over the matter. 28 U.S.C. §

1441(a). A federal district court has “original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between -

(1) citizens of different States; . . . .” 28 U.S.C. § 1332(a). Section 1332 requires complete

diversity between all parties. Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806). Complete diversity

requires that “no party shares common citizenship with any party on the other side.” Mayes v.



2
  The Revival Doctrine will be referred to as the “revival exception” hence forth. The revival
exception grants a defendant the ability to remove a case beyond the thirty-day limitation period
of 28 U.S.C. § 1446(b). However, two requisite conditions must be met before application of the
exception. First, the case was initially removable and that the defendant waived that opportunity.
Second, a defendant must show that either: (1) the plaintiff mislead the defendant about the true
nature of the case until after the limitation period expired, or (2) the plaintiff discovered new facts
during the case warranting a fundamentally different claim. See Wilson v. Intercollegiate (Big
Ten) Conference Athletic Ass’n, 668 F.2d 962, 966 (7th Cir. 1982).



                                                  3
     3:19-cv-02507-JMC           Date Filed 06/22/20       Entry Number 21         Page 4 of 10




Rapoport, 198 F.3d 457, 461 (4th Cir. 1999) (citing Strawbridge, 7 U.S. at 267).

        The party invoking federal jurisdiction has the burden of proving the jurisdictional

requirements for diversity jurisdiction. See Strawn v. AT & T Mobility LLC, 530 F.3d 293, 298

(4th Cir. 2008) (holding that in removing case based on diversity jurisdiction, party invoking

federal jurisdiction must allege same in notice of removal and, when challenged, demonstrate basis

for jurisdiction). Federal courts may exercise original diversity jurisdiction only when no plaintiff

and no defendant are citizens of the same state. See Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381,

388 (1998). Because federal courts are courts of limited jurisdiction, any doubt as to whether a

case belongs in federal or state court should be resolved in favor of state court. See Auto Ins.

Agency, Inc. v. Interstate Agency, Inc., 525 F. Supp. 1104, 1106 (D.S.C. 1981).

        Under 28 U.S.C. § 1446(b)(1), a removing defendant must file its notice of removal with

the district court “within [thirty] days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading . . . .” If the district court determines at any time before

entering final judgment that it lacks subject matter jurisdiction over a removed action, it must

remand the action to state court. 28 U.S.C. § 1447(c).

                                         III.    ANALYSIS

A. The Parties’ Arguments

        Plaintiffs assert the July 11, 2019 email containing the new Complaint and a courtesy draft

of the Acceptance of Service, together with Defendants’ signatures on the proposed Consent Order

Consolidating Cases, trigger the time within which removal could be sought. (ECF No. 10-1 at 4–

7.) Therefore, Plaintiffs claim the Notice of Removal filed on September 6, 2019, fifty-seven days

later, was twenty-seven days too late. (Id. at 6–8.) In response, Defendants argue the time for

calculating removal began on August 8, 2019, when Defendants were formally served with the




                                                   4
     3:19-cv-02507-JMC          Date Filed 06/22/20      Entry Number 21        Page 5 of 10




Amended Complaint; and therefore, the September 6, 2019 removal was timely. (ECF No. 9 at

4–5.) Plaintiffs, anticipating Defendants’ response, argued in the alternative, that even if the July

11, 2019 email did not trigger the time within which removal could be sought, Defendants’

signature on and notice of electronic filing of the Consent Order on July 24, 2019 serves as the

time with which Defendants could ascertain the case was then removable, and therefore the

September 6, 2019 filing of the Notice of Removal was untimely. (ECF No. 10-1 at 7–8; ECF No.

10-7.)    Defendants maintain that Plaintiffs have misconstrued the rules regarding removal,

suggesting that the Amended Complaint requires proper service. (ECF No. 9 at 4–6.)

         Plaintiffs argue consolidating the new Complaint with the original Complaint does not

radically alter the basis of the suit to render the case removable. (ECF No. 10-1 at 9–10.)

Moreover, were the court to apply the revival exception, Plaintiffs reason the Amended Complaint

does not alter the basis of the suit; and therefore, Defendants’ Notice of Removal was untimely for

the same reasons listed above. (Id. at 9–11.)

B. The Court’s Review

         To analyze when the removal period begins, the court must first address the ambiguity in

28 U.S.C. § 1446(b)(1) as it pertains to Defendants’ position that service of the Amended

Complaint triggers the thirty-day clock.

         Both Plaintiffs and Defendants acknowledge that notice of removal “shall be filed within

[thirty] days after the receipt by the defendant, through service or otherwise,” in their Motion to

Remand and Response in Opposition, respectively. 28 U.S.C. § 1446(b)(1) (emphasis added);

(ECF No. 10-1 at 4-5; ECF No. 9 at 4.) But, debate over “through service or otherwise” has been

hotly contested in this nation’s courts. Smith v. Kelso, No. 2:20-cv-0180-DCN, 2020 U.S. Dist.

LEXIS 67380, at *7 (D.S.C. Apr. 16, 2020). One would assume that the statute invites counsel to




                                                 5
     3:19-cv-02507-JMC          Date Filed 06/22/20      Entry Number 21        Page 6 of 10




interpret the thirty-day clock for removal begins to run upon a defendant’s receipt of the complaint,

regardless of whether service was indeed proper. This tension was addressed in Murphy Bros.,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 356 (1999).

       In Murphy Bros., the issue before the Court was “whether the named defendant must be

officially summoned to appear in the action before the time to remove begins to run. Or, may the

[thirty]-day period start earlier, on the named defendant’s receipt, before service of official

process, of a ‘courtesy copy’ of the filed Complaint faxed by counsel for the plaintiff.” Id. at 347.

            The Supreme Court intoned:

               We read Congress’ provisions for removal in light of a bedrock
               principle: An individual or entity named as a defendant is not
               obliged to engage in litigation unless notified of the action, and
               brought under a court’s authority, by formal process. Accordingly,
               we hold that a named defendant’s time to remove is triggered by
               simultaneous service of the summons and complaint, or receipt of
               the complaint, ‘through service or otherwise,’ after and apart from
               service of the summons, but not by mere receipt of the complaint
               unattended by any formal service. (Emphasis added.)

Id. at 347–48. The Supreme Court held that the time for removal only began once a defendant was

formally served with a copy of the Complaint. Id. at 356. A “courtesy copy” sent to the defendant

prior to proper service is not sufficient. Id. “The Supreme Court reasoned that Congress’s

inclusion of the phrase ‘through service or otherwise’ was intended to extend, not limit, a

defendant’s time for removal in excess of the traditional rule that proper service triggered the

removal clock.” Smith, No. 2020 U.S. Dist. LEXIS 67380, at *8–9. Therefore, under 28 U.S.C.

§ 1446(b)(1), Defendants had thirty days to remove an action from the time proper service was

effected.

       Murphy Bros. is distinguishable on its facts. Murphy Bros. involved an initial pleading and

a defendant that had yet been brought formally into the litigation. The defendant in Murphy Bros.




                                                 6
     3:19-cv-02507-JMC          Date Filed 06/22/20      Entry Number 21         Page 7 of 10




had not yet appeared in the case. The Court reasoned that, “one becomes a party officially, and is

required to take action in that capacity, only upon service of a summons or other authority-asserting

measure stating the time within which the party served must appear and defend.” Murphy Bros.,

526 U.S. at 350.

       Here, Defendants were properly served with the initial Complaint on September 22, 2017,

and thus formally brought into the litigation. (ECF No. 1-2 at 4.) Indeed, Defendants were actively

defending the case prior to the Amended Complaint. (ECF No. 1 at 2.) On July 10, 2020, Plaintiffs

filed the Motion to Amend. (ECF No. 1-2 at 3.) Defendants aver they did not waive the right to

receive formal service of the Amended Complaint and thus Plaintiffs run afoul of the proper

service rule. (ECF No. 9 at 4-5.)

       Contrary to Defendants’ contention, there is no statutory requirement that Defendants be

formally served with an Amended Complaint prior to removal. To address this wrinkle, the court

relies upon 28 U.S.C. § 1446(b)(3):

               [I]f the case stated by the initial pleading is not removable, a notice
               of removal may be filed within thirty days after receipt by the
               defendant, through service or otherwise, of a copy of an amended
               pleading, motion, order or other paper from which it may first be
               ascertained that the case is one which is or has become removable.
               (Emphasis added.)

       Once a defendant is properly before a court and discovers grounds that would justify

removal, the defendant is required to remove within “thirty days of discovering those grounds,

regardless of whether such information is contained in formally served amended pleadings or from

some other source.” Martin v. Mentor Corp., 142 F. Supp. 2d 1346, 1349 (M.D. Fla. 2001) (citing

Trahant v. Metro. Prop. & Cas. Ins. Co., 2000 U.S. Dist. LEXIS 14870, at *5 (E.D. La. Oct. 3,

2000)). Upon review, the court notes that Plaintiffs refer to the Acceptance of Service in their July




                                                 7
     3:19-cv-02507-JMC          Date Filed 06/22/20       Entry Number 21        Page 8 of 10




11, 2019 email as “a courtesy draft.”3 (ECF No. 10-1 at 6–7; ECF No. 10-5.) Defendants consented

to the draft and their names were added to the Consent Order Consolidating Cases, which was filed

on July 24, 2019 in state court. (ECF No. 10-7.) Since Defendants’ signatures are affixed to the

Consent Order Consolidating Cases, they affirm to have read the new Complaint and Summons

attached to the email.

       To establish at what point it “may first be ascertained” that a case is removable, the Fourth

Circuit has stated that it “will not require courts to inquire into the subjective knowledge of the

defendant,” but instead, it will “allow” district courts to “rely on the face of the initial pleading

and on the documents exchanged in the case by the parties to determine when the defendant had

notice of the grounds for removal, requiring that those grounds be apparent within the four corners

of the initial pleading or subsequent paper.” Lovern v. Gen. Motors Corp., 121 F.3d 160, 162 (4th

Cir. 1997). The thirty-day clock does not begin to run until a defendant receives “some indicia of

removability.” Hurley v. CBS Corp., 648 F. App’x 299, 304 (4th Cir. 2016) (per curiam); York v.

Prop. & Cas. Ins. Co. of Hartford, 592 F. App’x 148, 151 (4th Cir. 2014) (per curiam). Per §

1446(b), the “initial pleadings or other papers” must provide “a clue” that removal is available.

Shonk Land Co., LLC v. Ark Land Co., 170 F. Supp. 2d 660, 662 (S.D. W. Va. 2001) (Goodwin,

J.); Link Telecommc’ns, Inc. v. Sapperstein, 119 F. Supp. 2d 536, 541-42 (D. Md. 2000) (citing

Kaneshiro v. N. Am. Co. for Life and Health Ins., 496 F. Supp. 452, 460 (D. Haw. 1980)).

       Although Defendants are correct that service of process was not formally effectuated until

August 8, 2019, this is not the standard under § 1446(b)(3). “The ‘motion, order or other paper’

requirement is broad enough to include any information received by the defendant, ‘whether




3
 A courtesy draft of the service of the complaint is not the same as a courtesy draft of the complaint
as in Murphy.


                                                  8
     3:19-cv-02507-JMC          Date Filed 06/22/20       Entry Number 21        Page 9 of 10




communicated in a formal or informal manner.’” Yarnevic v. Brink’s, Inc., 102 F.3d 753, 755 (4th

Cir. 1996) (quoting Broderick v. Dellasandro, 859 F. Supp. 176, 178 (E.D. Pa. 1994)). Upon

review and consent to the Motion for Consolidation, Defendants should have ascertained the

Complaint exceeded minimum jurisdictional requirements and was therefore removable. (ECF

No. 1-2 at 24–25.) Indeed, this court has previously acknowledged that a defendant may become

aware of removability when a state court grants a Consent Order to Amend Complaint. Kueilin

Lu Tu v. U-Haul Co. of S.C., Inc., 333 F. Supp. 3d 576, 579 n.2 (D.S.C. 2018) (noting service of

the amended complaint is not required to remove an action to federal court). The court agrees with

Plaintiffs that even if the removal period is started on July 11, or July 24, 2019, Defendants’ Motion

to Remand was untimely. (ECF No. 10-1 at 7.)

       Defendants, however, seek to invoke the common law “revival exception” to the thirty-day

removal rule allowing removal of a civil action beyond the thirty-day limitation when “the

complaint is amended so substantially as to alter the character of the action and constitute

essentially a new lawsuit.” Johnson v. Heublein Inc., 227 F.3d 236, 241 (5th Cir. 2000) (emphasis

added); (ECF No. 1 at 8–10; ECF No. 9 at 5–9.) While the United States Court of Appeals for the

Fourth Circuit has yet to consider the issue, sister circuits have held that the exception does exist.

See Johnson, 227 F.3d at 241; Wilson v. Intercollegiate (Big Ten) Conference Athletic Ass’n, 668

F.2d 962, 965 (7th Cir. 1982); but see Tucker v. Equifirst Corp., 57 F. Supp. 3d 1347, 1350–58

(S.D. Ala. 2014) (holding that the plain language of 28 U.S.C. § 1446(b) precludes a revival

exception). The exception applies only when the amended complaint ostensibly “changes the

nature of [plaintiff’s] action as to constitute ‘substantially a new suit begun that day.’” Wilson,

688 F.2d at 965; see also Paraclete Aero, Inc. v. Protective Prods. Enters., LLC, No. 1:13-325,

2013 WL 6070377, at *3 (M.D.N.C. Nov. 18, 2013).




                                                  9
    3:19-cv-02507-JMC         Date Filed 06/22/20       Entry Number 21        Page 10 of 10




       The Parties present the court with their applications of the revival exception as set forth in

Miller v. Martin, Civ. A. No. C-87-226-G, 1987 WL 46753, at *3 (M.D.N.C. July 20, 1987). (ECF

No. 1 at 10–11; ECF No. 10-1 at 5–6; ECF No. 9 at 6–8.) Upon careful review of the Notice,

Motion to Remand, Response in Opposition, and caselaw, the court finds that Defendants have

interpreted the revival exception too broadly. The revival exception allows a defendant removal

beyond the thirty-day limitation, but only if the case were initially removable. See Johnson, 227

F.3d at 241; Wilson, 668 F.2d at 965; Figgs v. Lendmark Fin. Servs., LLC, No. JFM-16-566, 2016

U.S. Dist. LEXIS 78594, at *4 (D. Md. June 15, 2016). A plain reading of Plaintiffs’ initial

Complaint reveals that the case was not initially removable. (ECF No. 10-1 at 6.) Defendants

agree. (ECF No. 1 at 2.) Since both Plaintiffs and Defendants agree the initial pleading was not

removable, the court finds the revival exception inapplicable here.

       Having carefully analyzed the record in its entirety, the court is of the opinion that

Defendants have failed to demonstrate timely removal. Strawn, 530 F.3d at 298. Accordingly,

Defendants’ September 6, 2020 Notice of Removal (ECF No. 1) is untimely.

                                     IV.     CONCLUSION

       For the aforementioned reasons, the court GRANTS Plaintiffs’ Motion to Remand (ECF

No. 10) and REMANDS this case to the Court of Common Pleas for Richland County, South

Carolina because the court does not have subject matter jurisdiction.

       IT IS SO ORDERED.




                                                               United States District Judge

June 22, 2020
Columbia, South Carolina


                                                10
